Citation Nr: 1133767	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-33 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic skin disorder to include malignant melanoma, squamous cell carcinoma, and a left thigh neurofibroma claimed as the result of chemical exposure.  

2.  Entitlement to service connection for a chronic cardiac disorder to include recurrent atrial fibrillation claimed as the result of chemical exposure.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to February 1966.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) which denied service connection for both a skin disorder to include malignant melanoma, basal cell carcinoma, squamous cell carcinoma, and soft fibroma tumors and recurrent atrial fibrillation.  In July 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  

In February 2011, the Board requested opinions from Veterans Health Administration (VHA) dermatology and cardiology experts.  In March 2011, the requested VHA opinions were incorporated into the record.  In March 2011, the Board determined that the VHA dermatological opinion was insufficient and requested that the opinion be clarified.  In June 2011, an addendum to the March 2011 VHA dermatological opinion was incorporated into the record.  In June 2011, the Veteran was provided with copies of the VHA opinions and the addendum thereto.  The Veteran subsequently presented additional evidence and argument.  

The issue of the Veteran's entitlement to service connection for a chronic cardiac disorder to include recurrent atrial fibrillation claimed as the result of chemical exposure is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  



FINDINGS OF FACT

1.  The Veteran was a participant in Project SHAD.  He has been determined to have been exposed to Betapropiolactone and other chemical agents as the result of his participation.  

2.  Malignant melanoma and squamous cell carcinoma have been objectively shown to have originated as the result of the Veteran's inservice chemical exposure.  

3.  A left thigh neurofibroma has been shown to have originated during active service.  


CONCLUSION OF LAW

Malignant melanoma, squamous cell carcinoma, and a left thigh neurofibroma were incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on the VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this decision, the Board grants service connection for malignant melanoma, squamous cell carcinoma, and a left thigh neurofibroma.  As such, no discussion of the VA's duty to notify and to assist is necessary.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Where a Veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).  

The Veteran's service treatment records make no reference to a chronic skin disorder other than traumatic laceration scars.  His service personnel records state that he served aboard the U.S.S. Power.  

VA letters to the Veteran dated in May 2002 and March 2004 acknowledged that the Veteran had been a participant in Project SHAD (Shipboard Hazard and Defense) while aboard the U.S.S. Power during active service.  Project SHAD involved the testing of chemical and biological warfare agents and simulants.  

An undated fact sheet entitled "Project Shipboard Hazard and Defense (SHAD) - Copper Head" from the Office of the Special Assistant to the Secretary of Defense (Personnel and Readiness) for Gulf War Illnesses, Medical Readiness, and Military Deployments relates that: 

Project Shipboard Hazard and Defense (SHAD) was a program encompassing several tests undertaken in the 1960s to learn the vulnerabilities of U.S. warships to an attack with chemical or biological warfare agents and develop procedures to respond to such an attack while maintaining a war-fighting capability.  

Copper Head testing was similar to Autumn Gold testing in that the test used stimulants only.  The primary difference between Copper Head and Autumn Gold was Copper Head was designed to use simulants to learn biological agents' characteristics in frigid temperatures.  Copper Head was conducted in international waters in the North Atlantic.  

The fact sheet clarifies that the "agents, simulants, and tracers" employed in the testing were Bacillus globigii and zinc cadmium sulfide.  Betapropiolactone (b-propiolactone) was employed as a decontaminant.  It was noted that "[t]here is evidence b-propiolactone is a carcinogen."  

At an October 2008 VA examination for compensation purposes, the Veteran was noted to have been a participant in Project SHAD.  He presented a history of a melanoma on his right forehead; a 2004 left thigh fibroma; and a left shoulder squamous cell carcinoma.  The Veteran's skin tumors were surgically excised.  The Veteran was diagnosed with "excision of malignant melanoma right forehead without reoccurrence;" "excision of squamous cell carcinoma left shoulder without reoccurrence;" and "excision of fibromas left thigh in 2004 without reoccurrence."  The examiner opined that:

The SHAD project included exposure to two agents bacillus globigii or methyl acetoacetate in the first group in Group A.  Group B involved potential exposure to trioctyl phosphate, Group C were in tests where active agents were used and Group D were exposed to stimulants (sic) that were not in Groups A, B, and C.  There is no association of the bacillus bacterial and chemical agents with the occurrence of atrial fibrillation, malignant melanoma in situ, malignant melanoma, squamous cell carcinoma, and fibromas.  There is no association of the stimulants (sic), traces, and decontaminants with the reported medical conditions.  ...  A review of reference textbooks and medical literature has not reported any association of the skin lesions and the atrial flutter fibrillation to the agents involved in the study.  

A December 2009 written statement from A. Campo, Jr., M.D., conveys that:

Patient was exposed to toxic carcinogens that could directly impact the skin.  The patient has had 4 squamous cell skin cancers, a Malignant Melanoma, and hundreds of Actinic Keratoses (pre-cancers).  There is reportedly "no family history of skin cancer" in the patient's family.  It is reasonable to assume that this exposure is a significant contributing factor to the development of cancers and pre-cancers of the skin in this patient.  

The March 2011 VHA dermatological opinion conveys that:

1. Lentigo maligna melanoma is a subtype of malignant melanoma that typically develops later in life and is thought to represent in most individuals the adverse effect of long-term exposure to ultraviolet light.  The average age at diagnosis is 70 years.  [medical citations omitted].  He developed his lentigo maligna melanoma at a younger age that likely reflects exposure during active service.  
2. It is more likely than not that exposure to beta-propiolactone caused his skin cancers of malignant melanoma and squamous cell carcinomas.  
3. It is reported that he has had 4 squamous cell carcinomas of the skin and hundreds of actinic keratoses which are considered intraepithelial squamous cell carcinomas of the skin or precancerous or premalignant lesions with a potential for developing into squamous cell carcinomas of the skin.  Cumulative exposure to ultraviolet radiation is the most common cause of actinic keratoses [medical citations omitted].  The initial stages (mutations in cellular DNA) of squamous cell carcinomas and actinic keratoses began while he was in active service.  Beta-propiolactone is a cause of squamous cell carcinoma in animal experiments.  
4. The International Agency for Research on Cancer (IARC) is part of the World Health Organization and classifies beta-propiolactone as a Group 2 carcinogen as there is evidence of carcinogenicity of beta-propiolactone in experimental animals.  It is more likely than not that in-service exposure to beta-propiolactone resulted in his squamous cell carcinomas.  
5. Neurofibromas are benign tumors and often occur as solitary lesions and are common in the general population [medical citations omitted].    Neurofibromas are also seen in the disorder neurofibromatosis.  It is also possible that his neurofibroma may have started while he was in active service.  
6. It is less likely than not that his solitary benign neurofibroma is a result of exposure to beta-propiolactone.  

In an undated addendum to the March 2011 VHA dermatological opinion received in June 2011, the VA physician clarified that "it is more likely than not that his neurofibroma started in the service as solitary neurofibromas usually develop between 20 and 30 years of age [medical citations omitted]."  

The Veteran's participation in Project SHAD while aboard the U.S.S. Power has been confirmed.  Participants in Project SHAD have been determined to have been exposed to betapropiolactone, a suspected carcinogen, and other chemicals.  Dr. Campo's December 2009 written statement and the March 2011 VHA dermatological opinion both conclude that it is more likely than not that the Veteran's malignant melanoma and multiple squamous cell carcinomas are etiologically related to his inservice exposure to betapropiolactone and other chemicals.  Further, the VHA opinion concludes that the Veteran's left thigh neurofibroma originated during active service.  The VHA opinion and the addendum thereto are supported by multiple citations to studies and other specific medical references.  The Board acknowledges that the October 2008 VA examination report conveys that there was "no association of the stimulants (sic), traces, and decontaminants with the reported medical conditions."  However, the VA examiner failed to both discuss the Veteran's inservice exposure to betapropiolactone, a suspected carcinogen and other chemicals and to support his conclusions with any specific medical reference or other authorities.  In the absence of such a foundation, the Board concludes that Dr. Campo's written statement and the March 2011 VHA dermatological opinion are of greater probative value than the October 2008 VA examination report.  

The Veteran's malignant melanoma, squamous cell carcinoma, and left thigh neurofibroma have been objectively shown to be etiologically related to the Veteran's inservice chemical exposure or to have otherwise originated during active service.  Therefore, the Board concludes that service connection is now warranted for the claimed skin disabilities.  



ORDER

Service connection for malignant melanoma, squamous cell carcinoma, and a left thigh neurofibroma is granted.  


REMAND

In June 2011, the Veteran was provided with the March 2011 VHA cardiologic opinion.  In July 2011, the Veteran submitted additional evidence and argument in support of his claim of entitlement to service connection for a chronic cardiac disorder.  The Veteran has not waived RO consideration of the additional evidence.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior RO review in the absence of a waiver of such review by the Veteran.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of the Veteran's entitlement to service connection for a chronic cardiac disorder to recurrent atrial fibrillation claimed as the result of chemical exposure taking into consideration evidence associated with the claims folder since the last supplemental statement of the case was issued in March 2010.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on his claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


